Citation Nr: 1451272	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Wirth, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from August 1975 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely Substantive Appeal (VA Form 9) in December 2011.  The June 2010 rating decision also denied service connection for sleep apnea; however, service connection was granted for that claim in a September 2012 rating decision.  The Veteran has not perfected an appeal relating to his sleep apnea claim.   

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, there is a separate electronic (Virtual VA) record associated with this claim.  The Virtual VA record contains the hearing transcript.  The remaining documents contained in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.

CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTIES TO NOTIFY AND ASSIST 

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2002).  

In the present case, in a March 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The March 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, and VA examination reports.  The Veteran's statements and those of his representative also have been associated with the Veteran's claims file.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in May 2010.  In August 2012, the Veteran underwent a VA evaluation called a Disability Benefits Questionnaire (DBQ) examination.  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the Compensation and Pension (C&P) claims process.  DBQs are disease (condition) specific and are designed to be easy for C&P examiners to use, while succinctly providing the precise medical evidence needed to make decisions on veterans' disability benefits claims.  DBQs are designed to ensure adequate reports by including all ratings criteria for each condition.  See VHA Directive 2010-045, Introduction of Disability Benefits Questionnaires (DBQs) to Support the Compensation and Pension (C&P) Process, October 1, 2010.  A Hearing Loss and Tinnitus DBQ was used to evaluate the Veteran.  The Board finds the May 2010 and August 2012 VA examination reports to be adequate, as the examiners conducted clinical evaluations, performed audiograms, interviewed the Veteran, and provided objective medical findings regarding the severity of the Veteran's disabilities.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.
  
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims of service connection for hearing loss and tinnitus, or that a reasonable person could be expected to understand from the notice what was needed.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims, and the Veteran testified to the onset and symptoms of his hearing loss and tinnitus.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Thus, there is no prejudice in deciding the claim at this time and no further action is necessary.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testimony at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  ENTITLEMENT TO SERVICE CONNECTION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims of service connection for hearing loss and tinnitus and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Governing Law and Regulations

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He essentially contends that he developed these disabilities as a result of noise exposure during his military service as a pilot and from being close to mortar fire.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  
Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


B.  Bilateral Hearing Loss  

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss.  The Veteran's first in-service audiometric testing performed February 1976 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
       15
10
LEFT
15
10
10
10
10

The next audiometric testing performed May 1977 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
0
0
0
10
15

At the April 1996 examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
-5
0
LEFT
-5
5
0
10
10

There is a notation on the Veteran's April 1996 DD 2216 (Hearing Conservation Data) of tinnitus in the left ear.  However, on the Veteran's March 1997 retirement Report of Medical History, he reported being in excellent health and denied having a history of either ear trouble or hearing loss.

The Veteran has not identified any post-service VA or private treatment records that show testing or treatment for hearing loss prior to his May 2010 VA examination.
On VA examination in May 2010, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
55
LEFT
5
10
10
35
55

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The examiner found the Veteran's tympanograms were within normal limits for both ears, which is consistent with normal middle ear function.  The examiner diagnosed the Veteran with normal to moderately severe sensorineural bilateral hearing loss.  The examiner opined that the Veteran's hearing loss is less as likely as not related to military noise exposure.  She reasoned that the Veteran's hearing was normal at the 500 to 4000 Hertz range in February 1976, May 1977, and April 1996.  When comparing the February 1976 and April 1996 audiograms, she found there were no significant threshold shifts of hearing in either ear at any frequency.  Similarly, when comparing the May 1977 and April 1996 audiograms, she found there were no significant threshold shifts of hearing in either ear at any frequency.  She also relied on a 2005 study by the Institute of Medicine that found there is no scientific basis for delayed hearing loss, i.e., hearing loss occurring years after military noise exposure.    

The Veteran was afforded a second VA examination in August 2012.  Audiometric testing at this examination revealed results consistent with the May 2010 examination, except that speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner again diagnosed the Veteran with sensorineural hearing loss.  The examiner determined that the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's audiograms from 1976 to 1996 show hearing within normal limits bilaterally for VA purposes with no significant degradation of puretone thresholds (beyond normal variability).  The examiner, relying on the Institute of Medicine 2005 study "Noise and Military Service," concluded there is no reasonable basis for delayed-onset hearing loss. 
In the present case, the Board notes that noise exposure is consistent with the conditions and circumstances of being a pilot.  As such, the Board concedes the occurrence of in-service noise exposure.  In addition, there is no dispute that the Veteran has a current bilateral hearing loss, as VA defines it.  The May 2010 and August 2012 VA audiometric examination reports clearly reflect, among other things, that the Veteran's auditory thresholds are greater than 40 decibels at 4000 Hertz bilaterally.

Turning to the question of whether there was an in-service incurrence of hearing loss, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of separation from service.  The Board finds it probative that the Veteran's audiograms from 1976 to 1996 show hearing within normal limits bilaterally for VA purposes, and that the Veteran did not report any hearing loss on his March 1997 retirement medical history.  The Board also ascribes great weight to the findings of the two VA examiners that there were no significant threshold shifts of hearing in either ear at any frequency and no significant degradation of puretone thresholds while the Veteran was in service.  The Board finds that the VA examiners provided adequate objective findings and citied scientific support for their conclusions.  

The Board acknowledges that the Veteran has asserted that he has experienced ongoing hearing loss since service.  At his July 2013 hearing, the Veteran testified that he first noticed the tinnitus in the early 1990s and the hearing loss after that later in the 1990s.  The Veteran testified further that he noticed the tinnitus and hearing loss right before he retired, but he did not want to say anything then because he was afraid he would be grounded from flying.  He particularly did not want to be grounded during his last two years of service and lose command of his squadron.

The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  However, in the present case, the Board rejects the Veteran's lay statements as to the onset and continuity of his hearing loss because they are contradicted by his report in his March 1997 medical history that he did not suffer from hearing loss and by his in-service actions.  As noted above, the Veteran reported during April 1996 audiometric testing that he was experiencing tinnitus in his left ear.  In addition, the Veteran sought treatment in May 1996 for blurry vision.  Thus, the Veteran did report ear and eye conditions while in service that could have impacted his ability to fly.  

The Board also finds it significant that upon separation from service in 1997 the Veteran became a commercial airline pilot.  The Veteran has not provided any evidence that he had difficulty obtaining a job as a pilot after service due to hearing loss.  Indeed, the Veteran has not presented any evidence that he sought treatment for or was diagnosed with hearing loss until the May 2010 VA examination, which was more than a decade after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  The Board finds that the most probative evidence supports the conclusion that the Veteran's hearing loss did not manifest in service or within one year following separation from service.

In sum, the Board finds that no medical evidence demonstrates a nexus between the Veteran's in-service noise exposure and his current hearing loss.  The Board also finds there is no evidence of chronicity or continuity of care regarding hearing loss in that the Veteran's service treatment records yield no documentation of medical information that would support the conclusion that his hearing loss was due to service, and the first evidence of treatment for hearing loss occurred more than a decade after leaving service.  For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for the Veteran's hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


C.  Tinnitus

In the present case, the Veteran has a current diagnosis of tinnitus, as evidenced by May 2010 and August 2012 VA examinations.  As stated above, the Board has conceded in-service noise exposure.

With respect to the question of whether the tinnitus was incurred in service, the evidence indicates that the Veteran's tinnitus had its onset in service.  There is a notation in the Veteran's service treatment records on the April 1996 DD 2216 (Hearing Conservation Data) of tinnitus in the left ear.  Thus, the Veteran reported tinnitus while in service and has consistently contended his tinnitus began in service.  The Veteran reported at his May 2010 VA examination that his tinnitus began in the late 1990s, and at his August 2012 VA examination that it began while in the Marine Corps.  At hearing, the Veteran testified the tinnitus began around the late 1980s or early 1990s while in service.  A lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles, 16 Vet. App. at 374; see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a "lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited").

The Board acknowledges that the May 2010 and August 2012 VA examiners found the Veteran's tinnitus was not related to service, in part, because they found the Veteran's hearing loss was not service connected and the Veteran's military audiograms show no hearing threshold changes.  However, it is unclear the extent to which the VA examiners considered the in-service April 1996 notation of tinnitus and the Veteran's lay statements regarding onset and continuity of symptomatology in light of that notation.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports that his tinnitus manifested while in service.  

There is competent and credible evidence that the Veteran's current tinnitus had its onset in service and was caused by in-service noise exposure.  Therefore, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


